 

Exhibit 10.3

 

EXECUTIVE SERVICES AGREEMENT

 

(ENG, PositiveID and Lyle Probst)

 

This EXECUTIVE SERVICES AGREEMENT (this “Agreement”), dated as of June 12, 2017
(the “Effective Date”), is entered into by and among PositiveID Corporation, a
Delaware corporation (“PSID”), Lyle Probst, an individual (“Executive”) and
E-N-G Mobile Systems, Inc., a California corporation (“ENG”).

 

Preliminary Statements

 

  A. ENG desires that PSID provide certain Services (as defined below) to ENG
upon the terms and subject to the conditions of this Agreement.         B. PSID
is willing to provide such Services to ENG upon the terms and subject to the
conditions of this Agreement.         C. Executive is willing to provide the
Services on behalf of PSID.

 

Agreement

 

In consideration of the mutual covenants contained herein, together with other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Services and Compensation.

 

1.1 Services. During the Term (as defined below), PSID shall provide or cause to
be provided to ENG the services of the Executive to act as President of ENG
(“Services”). It is understood that the Executive is the President of PSID, is
compensated by PSID, and is a full time employee of PSID. Such Services will
consist of fifty percent (50%) of the Executive’s total working hours, but not
less than twenty (20) hours per week except for holidays and vacation days as
reasonably agreed between PSID and Executive, during the Term. PSID shall not be
obligated to expand the scope of the Services beyond the scope of the Services
being provided to ENG under this Agreement.

 

1.2 Compensation for Services.

 

(a) As compensation for the Services to be provided by PSID to ENG hereunder,
ENG shall pay nine thousand five hundred twenty five dollars ($9,525) per month.

 

(b) Compensation for the Services shall be paid by ENG to PSID, on or about the
fifteenth day of the calendar month in which the Services have been performed,
via check made to the order of PSID or by wire transfer. The first payment shall
be payable on or about June 15, 2017 (but shall be prorated for the month of
June) and each of the eleven months thereafter during the Term.

 

  1 │ Page

   

 

1.3 Cooperation. ENG and PSID agree to use their commercially reasonable efforts
to cooperate with and provide the other with any information necessary to
facilitate PSID’s ability to cause Executive to provide the Services. Each party
will use its commercially reasonable efforts, and will cooperate as reasonably
required, to obtain any consents or approvals from third parties necessary to
facilitate the ability of PSID to cause Executive to provide the Services.

 

2. Term and Termination.

 

2.1 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue in effect with respect to the Services until
June 30, 2018.

 

2.2 Termination. This Agreement may not be terminated by ENG or PSID for any
reason except as otherwise set forth below or because of the failure of a party
to make payment for delivery of Services. Unless otherwise extended by agreement
of the parties in writing, this Agreement shall terminate on June 30, 2018.

 

(a) Death or Disability. If the Executive dies during the Term, this Agreement
shall terminate as of the date of the Executive’s death. If the Executive
becomes unable to perform the Services for thirty (30) consecutive days (or any
ninety (90) days during any twelve (12) month period) due to a physical or
mental disability (hereinafter, a “Disability”), (i) ENG may elect to terminate
this Agreement at any time thereafter, and (ii) the Term shall terminate as of
the date of such election. All Disabilities shall be certified by a physician
acceptable to both ENG and PSID, or, in case ENG and PSID cannot agree upon a
physician within thirty (30) days, then by a physician selected by physicians
designated by each of ENG and PSID. If either ENG or PSID should fail to
designate a physician within thirty (30) days of the end of the initial 30-day
period, then the physician designated by the other party shall be deemed the
physician selected for purposes of this Section 2.2(a). The Executive’s failure
to submit to any physical examination by such physician after such physician has
given reasonable notice of the time and place of such examination shall be
conclusive evidence of a Disability.

 

(b) Cause. ENG, at its option, may terminate the Agreement and all of the
obligations of ENG under this Agreement with immediate effect for Cause. ENG
shall have “Cause” to terminate the Executive’s provision of Services hereunder
in the event of (i) the Executive’s conviction of, or plea of guilty or nolo
contendere to a felony, (ii) the Executive’s gross negligence in the performance
of the Services which is not cured within a reasonable period of time
(determined by the Board of Directors, but such reasonable period of time shall
be within five (5) days after written notice of the gross negligence), (iii) the
Executive’s dishonest act, bad faith, or a violation of an ENG policy in the
performance of the Services to the detriment of ENG, (iv) the willful engaging
in by the Executive of violations of ENG policy and/or directives the Board of
Directors, (v) the Executive’s other material breach of Executive’s obligations
under this Agreement, which is not cured within a reasonable period of time
(determined by the Board of Directors, but reasonable period of time shall be
within ten (10) days after written notice of the breach) or (vi) the Executive’s
failure to adequately perform the Services as determined by the Board of
Directors, which is not corrected within a reasonable period of time (determined
by the Board of Directors, but such reasonable period of time shall be within
ten (10) days after written notice of the failure.

 

  2 │ Page

   

 

2.3 Termination of Obligations. In the event of termination of the Agreement in
accordance with Section 2.2, all obligations of ENG, PSID and the Executive
under this Agreement shall terminate; provided, however, that notwithstanding
anything to the contrary in this Agreement, the provisions of the CIINA (as
hereinafter defined) shall survive such termination. In the event of termination
of this Agreement in accordance with Section 2.2, the Executive and PSID shall
cooperate with ENG in order to ensure an orderly transfer of the Executive’s
duties and responsibilities.

 

3. Cooperation of the Parties.

 

3.1 Access to Personnel and Records. PSID, Executive and ENG shall cooperate
with each other in providing reasonable access to personnel and records needed
to perform or document the Services and their cost.

 

3.2 Further Assurances. PSID and Executive shall take all other actions
reasonably necessary for the Services to be performed on a timely basis and in a
manner consistent with past care and practice unless otherwise specifically
agreed in writing.

 

4. Standard of Care; Limitations on Liability.

 

4.1 Standard of Care. In the performance of the Services, PSID and Executive
shall provide the Services promptly and in a professional manner, and shall
exercise the degree of care normally exercised by it in connection with its own
affairs, but in no event less than the standard of care exercised by it in
delivering services to ENG prior to the Effective Date. Except in cases of gross
negligence or willful misconduct, PSID and Executive shall have no liability to
ENG with regard to the breach of any duty or obligation to ENG as herein set
forth.

 

4.2 Limitation on Damages. In no event shall PSID or Executive be liable to ENG
for any special, indirect, incidental, consequential, punitive or similar
damages, including but not limited to lost profits, loss of data or business
interruption losses, unless such damage was caused by gross negligence or
willful misconduct.

 

5. Confidentiality, Inventions and Non-Compete.

In connection with this Agreement, the Executive shall execute and deliver to
ENG a Confidential Information, Inventions and Non-Compete Agreement, in the
form attached to this Agreement as Exhibit A (the “CIINA”), which shall govern
the Executive’s obligations during and after the Term.

 

  3 │ Page

   

 

6. Miscellaneous.

 

6.1 Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes all prior and contemporaneous agreements and
understandings (including term sheets), both written and oral, between the
parties hereto, or either of them, with respect to the subject matter hereof.

 

6.2 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California. NO ACTION, SUIT OR
PROCEEDING MAY BE BROUGHT OR MAINTAINED CONCERNING MATTERS COVERED BY THIS
AGREEMENT EXCEPT IN A COURT OF THE STATE OF CALIFORNIA. EACH OF THE PARTIES TO
THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO BE SUBJECT TO,
AND HEREBY CONSENTS AND SUBMITS TO, THE JURISDICTION OF THE COURTS OF THE STATE
OF CALIFORNIA.

 

6.3 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by a written agreement signed by each of PSID and ENG.

 

6.4 Assignment; Binding Effect. Neither this Agreement nor any of the rights,
benefits or obligations hereunder may be assigned by PSID or ENG (whether by
operation of law or otherwise) without the prior written consent of the other
party. Subject to the preceding sentence, this Agreement shall be binding upon,
inure to the benefit of and be enforceable by PSID and ENG and their respective
successors and permitted assigns.

 

6.5 No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any person (other than ENG and PSID and
their respective successors or permitted assigns) any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement
and no person (other than as so specified) shall be deemed a third party
beneficiary under or by reason of this Agreement.

 

6.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one agreement binding on PSID, Executive and ENG, notwithstanding
that not all parties are signatories to the same counterpart. This Agreement may
be executed by portable document format and facsimile signatures.

 

6.7 Independent Contractor. The relationship of ENG, on the one hand, and PSID
and Executive, on the other hand, to each other under this Agreement shall be
that of independent contractors.

 

6.8 Notices. All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be deemed delivered (i) two
business days after being sent by registered or certified mail, return receipt
requested, postage prepaid or (ii) one business day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery, in each case to the intended recipient as set forth below:

 

  4 │ Page

   

 

  If to PSID at:   PositiveID Corporation       1690 South Congress Avenue,
Suite 201       Delray Beach, Florida 33445       Attention: William Caragol    
  Fax Number: 561-805-8001                   If to ENG at:   E-N-G Mobile
Systems, Inc.       2245 Via De Mercados       Concord, California 94520      
Attention: Kent Murray       Fax Number: 925-798-0152           If to Executive
at:   Lyle Probst       3270 Concord Avenue       Brentwood, CA 94513

 

Any party may give any notice, request, consent or other communication under
this Agreement using any other means (including, without limitation, personal
delivery, messenger service, telecopy, first class mail or electronic mail), but
no such notice, request, consent or other communication shall be deemed to have
been duly given unless and until it is actually received by the party for whom
it is intended. Any party may change the address to which notices, requests,
consents or other communications hereunder are to be delivered by giving the
other parties notice in the manner set forth in this Section.

 

  5 │ Page

   

 

IN WITNESS WHEREOF, the parties hereto have duly caused the execution of this
Agreement by their duly authorized representative or officer, as of the day and
year first above written.

 

PSID: POSITIVEID CORPORATION         By: /s/ William J. Caragol   Name: William
J. Caragol   Title: Chief Executive Officer        

ENG: E-N-G MOBILE SYSTEMS, INC.

        By: /s/ Zen Hunter-Ishikawa   Name: Zen Hunter-Ishikawa   Title:
Secretary         EXECUTIVE: LYLE PROBST         /s/ Lyle L. Probst  

 

  6 │ Page

   

 

Exhibit A

 

Confidential Information, Inventions and Non-Competition Agreement

 

  7 │ Page

   

 

 

